Exhibit EMPLOYMENT AGREEMENT AGREEMENT entered into as of January 30, 2006, by and between MEREDITH CORPORATION, an Iowa corporation (the "Company"), and STEPHEN M. LACY ("Lacy"), to become effective July1, 2006. WITNESSETH: WHEREAS, Lacy has been employed by the Company as its President; and WHEREAS, the Company wishes to continue to employ Lacy pursuant to the terms and conditions hereof, and in order to induce Lacy to enter into this agreement (the "Agreement") and to secure the benefits to accrue from his performance hereunder is willing to undertake the obligations assigned to it herein; and WHEREAS, Lacy is willing to continue his employment with the Company under the terms hereof and to enter into the Agreement; NOW THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Position; Duties; Responsibilities. 1.1Lacy shall initially serve as President and Chief Executive Officer of the Company effective July 1, 2006.Lacy shall at all times report to and be subject to the supervision, control and direction of the Board of Directors of the Company.Lacy shall at all times be the most senior executive officer of the Company.Subject only to Lacy’s duty to report to the Board, Lacy’s responsibilities and authorities hereunder shall include day to day and strategic authority over the Company and its affiliates, P&L authority over all operations of the Company and its affiliates, and the duty and authority to hire, make employment decisions, and terminate all subordinates employed by the Company or its affiliates and Lacy shall report directly and exclusively to the Board, and all other officers, employees, and consultants of the Company shall (except to the extent otherwise prescribed by law, regulation, or principles of good corporate governance) report directly (or indirectly through subordinates) to Lacy.Lacy shall have such other responsibilities and authorities consistent with the status, titles and reporting requirements set forth herein as are appropriate to said positions, subject to change (other than diminution in position, authority, duties or responsibilities) from time to time by the Board of Directors of the Company. 1.2During the course of his employment, Lacy agrees to devote his full time and attention and give his best efforts and skills to furthering the business and interests of the Company, which, subject to the mutual agreement of Lacy and the Board of Directors, which shall not be unreasonably withheld, may include Lacy volunteering his time and efforts on behalf of charitable, civic, professional organizations and boards of other corporations. 2.Term. The term of employment under this Agreement shall commence as of July1, 2006, and shall continue through June30, 2009, unless sooner terminated in accordance with this Agreement, and thereafter as herein provided.Lacy's term of employment shall automatically renew for subsequent one (1) year terms, the first of which would begin on July1, 2009, subject to the terms of this Agreement unless either party gives written notice six (6) months or more prior to the expiration of the then existing term of its decision not to renew (the "Term"). In the event this Agreement expires at the end of the Term, as extended if applicable, after the Company has delivered a Non-Renewal Notice to Lacy, such termination of Lacy’s employment with the Company will be treated for all purposes hereunder as a termination of employment by the Company Without Cause pursuant to Section 3.Base Salary. 3.1The Company shall pay Lacy a base salary during the Term of this Agreement at the minimum annual rate of Eight Hundred Ten Thousand Dollars ($810.000) ("Base Salary"), payable in accordance with the standard payroll practices of the Company. 3.2It is understood that the Base Salary is to be Lacy's minimum annual compensation during the Term.The Base Salary may increase at the discretion of the Compensation Committee of the Company's Board of Directors ("Compensation Committee").Base Salary shall include all such increased amounts, and, if increased, Base Salary shall not thereafter be decreased. 4.Long-Term Incentive Plans. During the Term of this Agreement, Lacy shall be eligible to participate in all long-term incentive plans, including, without limitation, stock incentive plans adopted by the Company and in effect (collectively, "Long-Term Incentive Plans"), at levels of awards to be granted by the Compensation Committee commensurate with the level of Lacy's responsibilities and performance thereof.At its regular August 2006 meeting the Compensation
